DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 & 7 are amended. Claims 4, 17-18, 20 & 23 are cancelled. Claims 1-3, 5-16, 19, 21-22 & 24-35 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13, 15, 19, 21-22 & 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0064574 A1) in view of Ikejiri (US 2017/0005337 A1), Phillips (US 2013/0171482 A1) and Wilkening (US 2011/0059361 A1).
Regarding claims 1-3, 5, 7-9, 19, 21-22 & 25-33, He teaches a process for producing a non-flammable sodium-ion battery ([0044] & [0069]) and said process comprises:			(a) providing a first electrode comprising an electrically conductive porous structure such as a metal web having pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium and/or sodium salt dissolved in a liquid solvent such as mixture of an ionic liquid and an organic solvent, wherein said first mixture resides in pores of said porous structure, wherein the first electrode active material can be a cathode active material such as an oxide of vanadium, metal dichalcogenides such as Ni3S2 and FeS2, NaFePO4, carbon black, activated carbon, 3,4,9,10-perylenetetracarboxylicacid-dianhydride (PTCDA) or a conductive carbon fiber ([0069]-[0080], [0082]-[0083], [0085]-[0086] & [0102]);				b) providing a porous separator to form a porous separator-coated structure ([0104]);		(c) providing a second electrode comprising an electrically conductive porous structure such as a metal web and a second mixture of a second electrode active material and a second electrolyte containing a sodium and/or lithium salt dissolved in a liquid solvent, wherein said second mixture resides in pores of said porous structure, wherein said first and/or second electrolyte contains a sodium salt dissolved in a liquid solvent having a salt concentration greater than 7 M and wherein the second electrode active material can be an anode active material including an alkali metal such as sodium as a coating, sodium or potassium doped silicon (Si), germanium (Ge); petroleum coke, carbon black, amorphous carbon, hard carbon, templated carbon, hollow carbon nanowires, hollow carbon sphere, NaTi2(PO4)3, Na2Ti3O7 (Sodium titanate), Na2C8H4O4 (Disodium Terephthalate), Na2TP (Sodium Terephthalate)… or combinations thereof ([0069]-[0080], [0082]-[0083], [0085]-[0086] & [0102]);				(d) providing a protective casing or sheath to form a pouch battery ([0122]).			He further teaches said battery having a gravimetric energy density greater than 200 Wh/Kg ([0139]) but is silent as to (1) said first or second electrode active material containing an alkali intercalation compound selected from NaxTiO2 (x = 0.2 to 1); (2) said battery having a cable shape with a length to thickness or length to diameter ratio no less than 10; (3) the components provided in respective steps (b)-(d) being wrapped around or encasing the respective structure resulting from the previous step.								Ikejiri teaches a sodium-ion battery comprising an anode including sodium and titanium containing anode active materials such as NaTiO2 and Na2Ti3O7 ([0027] & [0034]-[0035]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute Na2Ti3O7 which is described as an anode active material in He, with an anode active material such as NaTiO2 as art recognized equivalents for the same intended purpose (i.e anode active material for a sodium-ion battery) as taught by Ikejiri above. “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 I.				Phillips teaches a cable-shaped battery having a length-to-diameter or length-to-thickness aspect ratio between about 1.5 and about 20 ([0027]-[0028]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a cable-shaped battery with an aspect ratio, as described above, in order to use them for non-traditional sized pencil cells and/or specialty consumer applications as taught by Phillips ([0027]).									Wilkening teaches a process for producing a cable-shaped battery, said process comprising: (a) providing a first electrode comprising an electrically conductive porous rod having at least 50% by volume of pores and a first mixture of a first electrode active material and a first electrolyte containing a lithium salt dissolved in a liquid solvent, wherein said first mixture resides in said pores of said porous rod (Fig. 2; [0031], [0033]-[0036], [0044]-[0051], [0095], [0100] & [0138]-[0145]); (b) wrapping around of encasing said first electrode with a porous separator to form a porous separator-protected structure (Fig. 2; [0096], [0100] & [0146]); (c) wrapping around or encasing said porous separator-protected structure with a second electrode (Fig. 2; [0100]); and (d) wrapping around or encasing said electrode with a protective casing or sheath to form said battery (Fig. 2; [0100]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to wrap the components provided in steps (b)-(d) around the respective structures (a)-(c) in order to form a cable-shaped battery as taught by Wilkening. As noted in Phillips above, cable-shaped batteries can find use in non-traditional sized pencil cells and/or specialty consumer applications ([0027]).  								With regards to the claimed features of the produced cable-shaped sodium-ion battery (i.e flexible and shape-conformable), it is noted that the above claimed features of the claim preamble are not held to be claim limitations since the body of the claim describes a "structurally complete invention" without the preamble, and the body of the claim does not have clear reliance on the preamble needed to make the preamble a limitation. “Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim)”. See MPEP 2111.02 II.
Regarding claim 6, He as modified by Philips and Wilkening teaches the process of claim 1 but does not explicitly teach said porous foam having a cross-section that is circular, elliptic, rectangular, square, hexagon, hollow, or irregular shape.					However, one of ordinary skill in the art readily recognizes that said porous structures would have a hollow cross-section in view of both being wrapped around a solid or hollow core 170 (Fig. 2; [0100]).
Regarding claims 10-13, modified He teaches process of claim 1 but is silent as to step (a) including (i) an operation of continuously feeding said electrically conductive porous rod to a first electrode active material impregnation zone, wherein said conductive porous rod contain interconnected electron-conducting pathways and has at least one porous surface and (ii) an operation of impregnating said first mixture into said electrically conductive porous rod from said at least one porous surface to form said first electrode; and step (c) including an operation of continuously feeding said electrically conductive porous layer to a second electrode active material impregnation zone, wherein said conductive porous rod contain interconnected electron-conducting pathways and has at least one porous surface and (ii) an operation of impregnating said first mixture into said electrically conductive porous rod from said at least one porous surface to form said first electrode.										While He does not explicitly teach a continuous process, it is noted that it would have been obvious to continuously provide/feed electrically conductive porous rods and impregnate them with a first mixture comprising a cathode active material and an electrolyte in order to mass produce the instantly claimed cathode such as in an industrial manufacturing environment to improve productivity and efficiency. See MPEP 2144.04 V (E). Nevertheless, He teaches that the first electrode active material 	can be impregnated in the porous structure by spraying or coating and further discloses that the electrolyte can be brought into contact with the first electrode active material during fabrication of the electrode ([0101]). Accordingly, one of ordinary skill in the art would have found it obvious to impregnate the porous rod and porous layer of modified He with the respective first and second mixtures.
Regarding claim 15, modified He teaches the process of claim 1. Wilkening further teaches step (b) of claim 1, containing spraying an electrically insulating material to encase said first electrode, forming a porous shell structure covering said first electrode to form said porous separator-protected structure (Fig. 2; [0137] & [0148]).
Regarding claim 24, modified He teaches the process of claim 1. Wilkening further teaches a porosity of the porous rod or the porous layer being at least about 70% ([0092]).
Regarding claim 34-35, modified He teaches the process of claim 2, wherein said first electrode active material can contain a metal dichalcogenide, as noted above. He further teaches the first electrode active material being supported within pores of a porous nano-structure surface such as CNFs/NGPs, wherein the pores have a pore size of 2 nm to 50 nm. Accordingly, the first electrode active material is formed as a sheet on a surface of the porous nano-structure, wherein a thickness of the sheet is necessarily less than 50 nm since the pores accommodate the first electrode active material (along with the first electrolyte). 

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 2015/0064574 A1), Ikejiri (US 20170005337 A1), Phillips (US 2013/0171482 A1) and Wilkening (US 2011/0059361 A1), as applied to claims 1-3, 5-13, 15, 19, 21-22 & 24-35 above, and further in view of Zhamu (US 2011/0165466 A1).
Regarding claims 14 & 16, modified He teaches the process of claim 1 but is silent as to wherein said step (b) contain wrapping around said first electrode with a porous separator band in a coiled or spiral manner to form said porous separator-protected structure (claim 14) and wherein step (c) includes wrapping around or encasing said porous separator-protected structure with said second electrode in a straight or spiral manner (claim 16).						Zhamu teaches a cylindrical battery comprising a positive electrode, a negative electrode and a separator between the negative and positive electrodes to form a stacked assembly wherein the stacked assembly is spirally wound ([0162]).							While Wilkening teaches a cylindrical battery with concentric layers of a negative electrode, a separator and a positive electrode, one of ordinary skill in the art to use readily understands that cylindrical batteries can alternatively be provided as a spirally wound structure as taught by Zhamu above. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.  

Response to Arguments
Applicant’s arguments with respect to claims 1-3 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As presently claimed, the subject matter of claims 1-3 & 7 is found to be obvious over the combined teachings of He, Ikejiri, Phillips and Wilkening as shown in the above updated 103 rejection. 
	Thus, in view of the foregoing, claims 1-3, 5-16, 19, 21-22 & 24-35 stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura (US 2006/0035152 A1) teaches a cylindrical battery formed by winding first electrode (3a), a second electrode (3b) and a separator (39) with the separator being placed between the first and second electrodes, wherein the first electrode and second electrode each contain a current collector (31a, 31b) connected to the first and second electrodes (3a, 3b) (Figs. 1, 4; [0004], [0067], [0158]-[0163]). Nishimura further teaches that the current collectors comprise a resin sheet (11a, 11b) and a conductive layer (12a, 12b) wherein the resin sheet, which extends between opposing first and second ends of the battery, can be a conductive polymer fiber ([0102]-[0103] & [0127]-[0128]). It would have been obvious to one of ordinary skill in the art to use the current collector of Nishimura as a second terminal connector to be connected to the second electrode of modified Wilkening in order to take electricity out of the electrode plate assembly (first electrode, separator and negative electrode) without causing a short-circuit as taught by Nishimura ([0004]). Thus, since the current collector is placed between two electrode layers as shown in Fig. 4 of Nishimura, it can be said to be introduced into the electrode. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727